*795We are of opinion that a large multi-purpose stadium or an arena for public activities and events, conventions, professional and amateur athletic events, and other large gatherings may be for a public purpose if the expenditure of public funds, the extension of public privileges, powers, and exemptions, and the use, rental, and operation of the projects are adequately governed by appropriate standards and principles set out in the legislation. The Legislature may reasonably determine that there are economic, civic, and social advantages to Boston, to eastern Massachusetts, and to the Commonwealth as a whole, from providing in the largest city in the State a stadium and an arena large enough to attract conventions and similar gatherings and to provide for audiences sufficient to support enterprises of interest to large numbers of people, and suitable to provide recreation and instruction to citizens and others. See Boston v. Merchants Natl. Bank of Boston, 338 Mass. 245, 248-252, and cases cited. See also two recent cases in Pennsylvania, which may go somewhat beyond our own decisions in various respects, Martin v. Philadelphia, 420 Pa. 14, 17; Conrad v. Pittsburgh, 421 Pa. 492, 496.
The provision of such facilities, however, is not as clearly and directly a public purpose as supplying housing, slum *796clearance, mass transportation, highways and vehicular tunnels, educational facilities, and other necessities. As to such essential enterprises, the public objectives are well understood. The appropriate and usual methods of achieving them also, on the whole, are well established. In such cases, somewhat general standards of public convenience and necessity and principles of prudent, frugal government administration, necessarily to be implied from the essential projects themselves, may adequately guide the expenditure of public funds, even where there may be involved arrangements with private persons or entities operating for profit. See e.g. Massachusetts Bay Transp. Authy. v. Boston Safe Deposit & Trust Co. 348 Mass. 538, 542-553. See also Boston v. Merchants Natl. Bank, 338 Mass. 245, 249-252.
Enterprises like the stadium complex and the arena necessarily contemplate a substantial use of the facilities by nonpublic persons and entities and contracts between such persons and entities and the public agency operating the facilities. Some of these persons and entities will be operating for profit and using the facilities in their operation. If the stadium complex and arena under the proposed legislation can be operated, and if they should in fact be operated, so as in effect to subsidize private organizations operated for profit, then the facilities could not be said to exist for a public purpose, despite the type of legislative declarations, already quoted, made in § 1 of House No. 5486. Compare the situation considered in Gould v. Greylock Reservation Commn. 350 Mass. 410, 425-427, where, because in specific respects statutory authority had been exceeded, it was not necessary to decide whether “the commercial aspects of . . . [that] venture” operated “to deprive the project of any public purpose.” On the other hand, if the legislation itself contains standards and principles governing and guiding the operation of the facilities in a manner which reasonably can be expected adequately (a) to protect all aspects of the public interest and (b) to guard against improper diversion of public funds and privileges for the benefit of private *797persons and entities, then such enterprises may be found to be for public objectives. We thus must examine House No. 5486 to determine whether it states sufficiently, rather than leaving to be implied, the standards and principles which are to govern the policies of the Authority in operating the facilities.
The standards stated in House No. 5486 are vague and fragmentary. The proposed legislative determinations in § 1 are too indefinite to be the basis of adequate implied standards. For example, House No. 5486 contains no provisions stating the priorities among the several different types of use (civic, educational, athletic, and other) to be permitted as described in § 1 (a) (i) and (ii). No provisions of the bill seem designed to protect the public interest in having the stadium complex and arena used for all the activities mentioned in § 2, without having any one (e.g. professional athletics) fostered to the exclusion of other activities (e.g. civic, philanthropic, and educational meetings, conventions, labor meetings, amateur and school athletics, and the like) which, perhaps, are more usual objects of public expenditure or encouragement.
The definition of “project” § 2 (b) (1), already quoted, merely states that the stadium complex is to be “multi-purpose” and is “to provide facilities” for the listed types of activities. Section 4 (c), also already quoted, imposes no substantial restriction whatsoever upon the type of lease or contract for the use or management of the stadium complex or arena which the Authority may make, except that the Authority is to determine that each such arrangement “is in the public interest” and that any “rent” will enable the Authority to meet its obligations in connection with the leased facilities and except that leases or grants for more than one year shall be subject to the approval of the Governor.
Section 6 permits safeguards for the protection of bondholders in a trust agreement but no such agreement is required. Doubtless, as a practical matter, because of the *798efforts of bond underwriters and their counsel to protect the bondholders, the public interest to some extent will also be protected. Nevertheless the public interest and the interests of the bondholders may not always coincide.
Under § 7, the Authority is given power to fix its own charges or to reserve the right of supervision of charges and use in the event of any lease or disposition of any of the facilities. No standards, however, other than the adequacy of charges to meet the Authority’s obligations (see § 7, lines 26-34), are stated in § 7 for the exercise by the Authority of the powers so granted. Section 7, lines 21-25, also purports to preclude any governmental administrative review of the Authority’s exercise of these powers.
By § 12, the Authority is subjected to various restraints in the construction of projects, changes of highways, relocation of tracts, and similar matters, and (see lines 117-133) competitive bidding is required with respect to construction contracts.
We are of opinion that such guidance to action of the Authority as is provided in House No. 5486 falls far short of clear indication of the principles to be applied by the Authority in determining basic policies for the projects, the relative weight to be given to various vaguely expressed statutory objectives, and the particular aspects of the public interest which are to be protected. There is no clearly expressed requirement that, in making arrangements with persons and entities operating for profit, the Authority shall impose on them charges representing at least the fair market value of the privileges afforded and at least comparable to those which would be charged by a prudent and diligent private owner of the same facility. There is no requirement that, in leasing the facilities, the Authority protect whatever public interest there may be in having the facilities available to a diversity of users on a fair basis, and not, for example, placed so exclusively at the disposal of one or more particular users that an equitable amount of use by others will be unduly restricted. Certainly the guidance *799from statutory standards seems to us much less adequate than that given in other somewhat analogous situations. See e.g. Opinion of the Justices, 341 Mass. 760, 774, 780; Massachusetts Housing Fin. Agency v. New England Merchants Natl. Bank, ante, 202, 207, 212-215. The Authority cannot be left to work out the details of inadequately stated legislative policies. Cf. Massachusetts Bay Transp. Authy. v. Boston Safe Deposit & Trust Co. 348 Mass. 538, 544, and cases cited.
We are aware, of course, that the Authority’s activities are subject to audit. See St. 1952, c. 354, § 15; St. 1962, c. 733. Also provisions in House No. 5486, such as § 7, lines 21-25, preventing administrative reviews of the fixing of charges by the Authority, we think, could not validly be applied to prevent judicial review of the Authority’s compliance with statutory standards if they were properly stated. Neither an audit nor judicial review, however, can be effective restraints on arbitrary or improper action if adequate statutory standards are not stated.
In the absence of adequate statutory guidance and standards on the matters mentioned above, and of clear provision for reasonable review of compliance with appropriate standards, we are unable to advise that the stadium complex and the arena will be for a public purpose.
In the light of the foregoing discussion we comment more directly on the individual questions. As to Question 6 we entertain no doubt that bonds may be issued to pay the cost of a stadium complex and arena, if adequate principles, standards, and safeguards governing the execution of the project are included in the enabling legislation to make the project one for a public purpose. As to Questions 7 and 8 we are of opinion that the auxiliary and incidental activities and functions mentioned in the questions may be included in a project if they are to be conducted under adequate statutory standards, and that leases and concessions may be negotiated and effected in accordance with such standards, if they are provided. As to Questions 9 and 15, under *800suitable statutory standards, provision of facilities in aid of a proper public purpose will not be rendered unconstitutional simply because individuals or private entities, as such, incidentally may profit. See Opinion of the Justices, 354 Mass. 779, 785-786, and cases cited. We think that the existence of a proper public purpose will not be destroyed if the Authority makes proper leases of the stadium complex or the arena (pursuant to a statute containing appropriate standards) to a privately owned entity operating for profit. Indeed such leases may be essential to obtaining the revenues with which to pay the proposed bonds. See Boston v. Merchants Natl. Bank, 338 Mass. 245, 249. The lease of State owned or State financed facilities to private enterprises is not a novelty. See e.g. the situations considered in Dehydrating Process Co. of Gloucester, Inc. v. Gloucester, 334 Mass. 287, Gloucester Ice & Cold Storage Co. v. Assessors of Gloucester, 337 Mass. 23, and Assessors of Newton v. Pickwick Ltd., Inc. 351 Mass. 621, and cases cited in these three decisions. As to Questions 10 and 16, if House No. 5486 should be in fact revised to include such statutory principles and standards as will make the construction and operation of the stadium and arena for a proper public purpose, we are of opinion that the Authority may be granted both power to take land by eminent domain and tax exemption. See Dodge v. Prudential Ins. Co. 343 Mass. 375, 383-384.
We, of course, have no occasion upon these questions now to consider the scope of the proposed eminent domain power. See Appleton v. Massachusetts Parking Authy. 340 Mass. 303, 310; Commonwealth v. Massachusetts Turnpike Authy. 346 Mass. 250, 254, ánd 349 Mass. 1, 3-4.
In the light of the foregoing discussion and the absence of adequate statutory standards in House No. 5486, and with respect to that bill in its present form only, we answer as follows:
Question 6 — “No.”
Question 7 — “No.”
*801Question 8 — “No.”
Question 9 — “No.”
Question 10 — “No.”
Question 12 — “Yes.”
Question 15 — “No.”
Question 16 — “No.”
5. Question 11 does not specify any respects in which § 21 may deprive the city of Boston of property without due process of law. Its import is not wholly clear. See Opinion of the Justices, 347 Mass. 797, 798. We interpret this very general question as asking only whether, in the circumstances, which of course include the Boston city council order already discussed, § 21 is an obligation which the General Court may impose upon the city at its request. Subject to the consideration of other constitutional questions already discussed, we perceive on the facts before us no respect in which Boston will be deprived of its property without due process of law by the enactment of § 21 authorizing or requiring the city to enter into a limited interest guaranty in aid of projects to be carried out by a State agency within the city and largely for Boston’s benefit. Because of the general character of the question we ask to be excused from making a more specific answer.
6. Questions 13 and 14 are complicated in form. Question 13 refers to § 14 of House No. 5486 authorizing (line 2 et seq.) the Authority to provide that turnpike revenues (which, upon the occurrence of certain future events, would now go to the Commonwealth) shall be retained by the Authority until payment of the bonds issued under the present bill is made (or provision is made for such payment; see § 14, lines 17-31). Question 13, in effect, appears to ask whether the provisions of § 14 will convert the revenue bonds to be issued under House No. 5486 into debts of the Commonwealth, obtaining authority for which would require a two-thirds vote of each house of the General Court. See art. 62, § 3, of the Amendments to the Constitution of the Commonwealth. Similarly, Question 14 refers to *802the circumstance that the city of Boston, in effect and ultimately, could meet its obligations under the limited interest guaranty imposed' by § 21 of House No. 5486 only from funds raised by taxation. Question 14 then inquires whether those circumstances convert the proposed revenue bonds into debts of the Commonwealth, also requiring for their authorization a two-thirds vote of each house.
We are of opinion that, in the circumstances of this bill, Questions 13 and 14 are each answered by the overriding provisions of § 3 of House No. 5486 that bonds issued under the bill, if enacted, “shall not constitute a debt of the commonwealth.” See the analogous provisions considered in Massachusetts Housing Fin. Agency v. New England Merchants Natl. Bank, ante, 202, 215-218. See also Opinion of the Justices, 322 Mass. 745, 751-752. Section 14 authorizes the Authority to agree with bondholders that there will be placed at the disposal of the Authority, thus making more likely the payment of the revenue bonds to be issued, certain of the Authority’s possible (but not assured) future revenues which would otherwise go to the Commonwealth. The Commonwealth, however, under § 14, or otherwise, does not undertake to pay the bonds. Section 21 requires a city of Boston interest guaranty, but the Commonwealth does not agree to become liable thereunder or upon the bonds. We are of the view that, under the bill, the Commonwealth is not itself, directly or by subterfuge, to incur any debt, or guaranty obligation, or to engage itself in any borrowing. The situation is unlike that discussed in Singleton v. Treasurer & Recr. Gen. 340 Mass. 646, 649-651, where the Commonwealth under legislation not adopted in compliance with art. 62, wop authorized to borrow, and that in Ayer v. Commissioner of Admn. 340 Mass. 586, 594, where, under a complicated rental scheme, we held the Commonwealth to be itself in effect the obligor upon bonds of a purported entity which we regarded (pp. 592-593) as “nothing more than a mere intermediary to carry out only one purpose.”
*803Because of dou'bts concerning the precise meaning of Questions 13 and 14, we ask to be excused from giving answers to those questions, respectively, beyond the foregoing general discussion.
Raymond S. Wilkins.
John V. Spalding.
Arthur E. Whittemorb.
R. Ammi Cutter.
Jacob J. Spiegel.
Paul C. Reardon.
With one exception I agree with the answers of my colleagues. The single exception is the answer to Question 4.
I believe that there is a rational basis for the distinction made by the Legislature regarding East Boston residents. The basis consists of the facts of geography, political structure and recent history. East Boston is an island. It has always been a part of the city of Boston. Since the abandonment of the ferry service many years ago the tunnels afford to the residents of East Boston the only direct means of vehicular access to the central city. These residents bear the toll burden with greater frequency than persons from any other part of the city or beyond. The Legislature may properly and reasonably determine that increased tolls, made necessary by the construction of an additional tunnel which is not at all convenient or necessary for the residents of East Boston, should not, in fairness, be paid by them.
If it be said that the distinction is unfair to tunnel users from Winthrop, Chelsea and Revere, the Legislature’s answer could well be that these communities do not contribute to the support of Suffolk County, of which they are a part; whereas the residents of East Boston, as taxpayers of Boston, do contribute to the support of Suffolk County.
*804In the main, persons whose cars are customarily garaged in East Boston are persons who live there and who use the tunnels to get to and from their work. East Boston to them is not a part of a route home. It is home. They, therefore, are in a substantially different situation from those who use the tunnels to pass through East Boston to get to their homes to the north or to the racetrack in Revere or to the Logan airport, or elsewhere.
Recent litigation in this court has demonstrated that to residents of East Boston the airport has become a source of incessant noise and a symbol of home displacement. These and other considerations might well have contributed to the Legislature’s conclusion that those who suffer these inconveniences and gain no advantage from the construction of a new tunnel should not be required to pay more than they now pay.
As my colleagues point out, there are reasons, contractual in nature and probably constitutional in significance, which preclude a special toll rate for East Boston residents. I find, however, no basis for saying that the special rate is unconstitutional because it is unreasonably discriminatory.
Accordingly, my answer to Question 4 is, “Yes.”
Paul G. Kirk.
*805APPENDIX A.
ORDEB ADOPTED BY THE BOSTON CITY COUNCIL
AND APPROVED BY THE MAYOR.
Ordered, That a petition to the general court, accompanied by a bill for a special law relating to the city of Boston to be filed with an attested copy of this order be, and hereby is, approved under clause (1) of section 8 of article 2, as amended, of the Amendments to the Constitution of the Commonwealth of Massachusetts — to the end that legislation be enacted
A. Providing for the financing, construction, maintenance and operation by the Massachusetts Turnpike Authority of a multi-purpose sports stadium complex and a third harbor tunnel for vehicular traffic in the city of Boston, and
B. Containing provisions relative to the fixing, revising, charging and collection of rents, tolls, and charges (including, if deemed by said Authority necessary or advisable, a user charge based generally on a percentage of the price of each ticket of admission to the stadium), and the issuance of revenue bonds and revenue refunding bonds and the eligibility of such bonds for investment, a trust agreement or agreements, pledge of revenues, remedies of bondholders, exemption from taxation, power of eminent domain, and other provisions customary in legislation providing for a project to be financed by revenue bonds, and
C. Also containing each of the following provisions unless an opinion of the Justices of the Supreme Judicial Court advises the Governor or either or both branches of the Legislature that such provision is unconstitutional:
1. The stadium shall be constructed on a site to be selected by said Authority with the approval of the mayor of the city of Boston, hereinafter called the mayor, located *806generally between the South Station and the Broadway station of the Massachusetts Bay Transportation Authority, except that if it is determined by a professional study made for the Massachusetts Turnpike Authority that such site is not economically or otherwise feasible, the stadium shall be constructed on such other site in the city of Boston as will be selected by said Authority with the approval of the governor and the mayor.
2. The design of the stadium shall be subject to periodic review by the mayor, giving due consideration to construction costs and to the fact that the project will be financed by revenue bonds.
3. The third tunnel shall be constructed from a portal in Fort Point channel in the city of Boston under Boston harbor to a portal and toll plaza adjacent to the west side of Pier 1 in the East Boston district of said city.
4. The tunnel bonds of said Authority now outstanding shall be refunded to enable operation of all three tunnels as a single project; but the cost of the third tunnel and the stadium shall be defined to include the interest payable on or before January first, nineteen hundred -and seventy-six, on bonds issued under the legislation herein approved; and the tolls now in effect for the existing tunnels shall not be increased prior to said date.
5. The city of Boston shall guarantee payment of interest on the revenue bonds issued to refinance the existing tunnels and to finance the stadium and third tunnel up to, but not exceeding, five million dollars in the aggregate, but only to the extent of a deficiency in net revenue available for the payment of interest on such bonds produced by the three tunnels and stadium.
6. The Massachusetts Turnpike (including the Boston Extension), when debt free, will continue to be operated as a toll facility with the net revenues, after operating costs, applied first to repayment to the city of Boston of any amounts which may have been paid by said City pursuant to its guaranty, and second to the payment of interest on, *807and the retirement of, all bonds issued under the legislation herein approved.
7. Until the bonds issued under the legislation herein approved are paid, said Authority shall not fix or charge a toll for the use of any of the three tunnels by a vehicle customarily garaged in the Bast Boston district of Boston which is higher than that now in effect for the existing tunnels.
8. Title to all three tunnels will vest in the commonwealth upon retirement of all bonds issued under the legislation herein approved: and title to the stadium will vest in the city of Boston upon retirement of all bonds issued under the legislation herein approved.
9. The location of the connector roads to the third tunnel, so far as financed by said Authority, shall be subject to the approval of the mayor: and all relocation of city streets or temporary detours necessitated by construction of the stadium and tunnel shall be subject to approval of the Public Works Department of the city of Boston.
10. The preliminary expenses of said Authority for the in-depth studies and engineering and traffic reports required to support the sale of revenue bonds for the project will, as is customary, be advanced by the commonwealth, with the commonwealth repaid out of the proceeds of the bonds first issued under the legislation herein approved: but neither the credit of the commonwealth nor the credit of any political subdivision thereof shall be pledged except as hereinbefore specifically provided.
*808APPENDIX B.
QUESTIONS PROPOUNDED BY THE ORDER OF THE HOUSE OF REPRESENTATIVES.
Ordered, That the opinions of the Honorable the Justices of the Supreme Judicial Court be required by the House of Representatives upon the following important questions of law:—
1. Whether House, No. 5486 violates the provisions of Section 7, or clause 1 of Section 8 of Article II of the Articles of Amendment of .the Constitution of the Commonwealth of Massachusetts, in that such bill does not conform and is not fully responsive to the petition of the City of Boston addressed to the General Court requesting, pursuant to clause 1 of Section 8 of said Article II, the enactment of legislation in conformity with the order adopted by the City Council of the City of Boston?
2. Whether House, No. 5486 is of such nature that in its enactment the General Court is required to conform to the provisions of Article II of said Articles of Amendment vesting home rule power in the City of Boston and others, since the provisions of section 4 of House, No. 5486 pertain to the financing and construction of public facilities to meet state-wide needs and to serve Commonwealth purposes and only as an incident thereto does the bill in section 21 vest in the City of Boston the power to borrow money and to pledge the credit of the City in satisfaction of its guaranteed obligation under the provisions of House, No. 5486?
3. Whether it is within the competence of the General Court, in the light of the provisions of Article II of said Amendment, to enact House, No. 5486 in such form that does not fully conform and is not fully responsive to said petition of the City of Boston and otherwise includes *809provisions authorizing the Authority to finance and construct facilities not included in said petition, such as the Worcester Toll Road, an arena and certain parking and appurtenant facilities as provided in section 4 thereof?
4. Whether it is within the competence of the General Court to enact, as part of House, No. 5486, the proviso* in section 4 (e) thereof providing that the Authority shall not fix or charge tolls for the use of Sumner Tunnel, Lt. William F. Callahan, Jr. Tunnel, and the third vehicular tunnel authorized under House, No. 5486 by any vehicle customarily garaged in the East Boston District of the City of Boston which are higher than the tolls presently in force for the Sumner and Lt. William F. Callahan, Jr. Tunnels until such time as the bonds issued pursuant to House, No. 5486 to pay the cost of the third vehicular tunnel and the stadium complex have been paid, entailing consideration of the question whether House, No. 5486 in that respect conflicts with the equal protection of the laws and the due process of law provisions of the United States Constitution and the Constitution of the Commonwealth in that such proviso is unfairly and unreasonably discriminatory with respect to the use of said tunnels by vehicles not customarily garaged in the East Boston District that are owned and operated by other citizens of the City and the Commonwealth and by out-of-state citizens who are denied the privilege of a similar freeze on such tolls?
5. Whether it is within the power of the General Court to enact, as part of House, No. 5486, the proviso in section 4 (e) thereof providing that tolls now in effect for the existing tunnels shall not be increased prior to January 1, 1976, entailing consideration of the question whether House, No. 5486 violates the amendment of the Constitution of the Commonwealth and section 10 of Article 1 of the United States Constitution on the ground that it would violate the Authority’s contract with the holders of its tunnel revenue bonds now outstanding with respect to the Authority’s obligation to from time to time fix and revise *810tolls to the end that the bonds will be paid at their maturity?
6. Whether it is competent for the General Court to include in House, No. 5486 in sections 4 and 5 provisions for the issuance of bonds to pay the cost of a stadium complex and an arena and to build, maintain and operate, or cause to be maintained and operated, such stadium complex or such arena in view of the basic constitutional principle that public funds must be expended solely for public purposes in pursuance of a legitimate governmental function for the common good which is implicit in the due process of law provisions and in the Preamble, Part 1, Articles 5, 6, 7, 10, Part II, c. 1, Section 1, Article 4, and Part II, c. 2, Section 1, Article II of the Constitution of the Commonwealth?
7. Whether the General Court has the power to authorize the Authority in sections 2 and 4 of House, No. 5486 to finance, construct and operate, or cause to be operated, a stadium complex or an arena in the City of Boston providing facilities for athletic, recreational, civic, educational, cultural, patriotic and entertainment activities, events, contests, exhibitions, and performances of various kinds, including, among others, parking facilities, public transportation terminals, food and alcoholic and non-alcoholic beverage facilities, lands, rights of way and other interests in land and property as may be necessary or convenient?
8. Whether the General Court has the competence to provide in section 4 (c) of House, No. 5486 for the financing, construction and operation of facilities, as part of the stadium complex or arena, for providing food and beverages, parking for privately owned vehicles and other accommodations and conveniences for the general public through leases, concessions, or otherwise?
9. Whether the General Court has the competence to include in section 4 (c) of House, No. 5486 provision authorizing the Authority to lease the facilities of the stadium complex or the arena to any individual, private association or private corporation for profit-making pur*811poses, and whether such provisions serve a public purpose?
10. Whether the General Court has the competence to include in section 11 of House, No. 5486 provisions authorizing the Authority to take real property through the exercise of the eminent domain power under Article X of the First Part and Article XXXIX of the Articles of Amendment of the Constitution for the purpose of constructing and operating a stadium complex or arena?
11. Whether the provisions of section 21 of House, No. 5486 imposing on the City of Boston an obligation to guarantee interest on certain bonds for the stadium complex and to issue City of Boston bonds to meet such guaranty obligation and to levy taxes for the purpose of paying such City of Boston bonds amount to a deprivation of property without due process of law or are otherwise violative of the due process clause of the Constitution of the United States or the Commonwealth?
12. Whether the provisions of House, No. 5486 vesting in the Authority powers to locate, finance, construct and operate the projects and other facilities mentioned therein constitute an unlawful delegation of powers by the General Court in violation of Part I, Article 30, Part II, c. 1, Section 1, Article 4, Part II, c. 2, Section 1, Article II of the Constitution in that House, No. 5486 fails to provide guides and standards which are sufficiently precise and definite as not to entail an unlawful delegation of legislative powers to the Authority?
13. Whether the General Court has the competence to provide in section 14 of House, No. 5486, assuming enactment thereof without a two-thirds vote of each house, that when the turnpike revenue bonds issued by the Authority for the Massachusetts Turnpike (with the Boston Extension), including principal, interest and redemption premium, if any, and all other obligations of the Authority in connection therewith have been paid, or sufficient funds are held in trust for such payment, the Authority shall continue to impose and collect tolls and charges for the use of such *812turnpike and such turnpike will become a part of the public facilities system created under section 4 of House, No. 5486 and the revenues of such turnpike will be applied, in the same manner as other revenues of the public facilities system, to the payment of the bonds issued under House, No. 5486 and whether devoting such turnpike and its revenues to such purpose will result in converting the revenue bonds of the Authority under House, No. 5486 into debts of the Commonwealth created without the necessary two-thirds vote in each house of the General Court, as required under Article 62, Section 3, because the Massachusetts Turnpike which otherwise under existing law would have reverted to and become the property of the Commonwealth, will be diverted by House, No. 5486 to support bonds issued for a stadium complex, an arena and other facilities through the device of continuing such turnpike in operation by the Authority upon a toll-paid basis?
14. Whether the General Court will exceed constitutional limits by providing in section 21 of House, No. 5486, without a two-thirds vote of each house, for a guaranty by the City of Boston of certain other bonds to be issued by the Authority under the bill, which guaranty is to be effectuated by the provisions of section 21 of House, No. 5486 authorizing the issuance of City of Boston bonds and the pledge of the full faith and credit of the City therefor and whether, therefore, the securing of the Authority’s bonds by such obligation and pledge of the City results in converting the Authority’s bonds into debts of the Commonwealth upon the grounds that House, No. 5486 constitutes a mere device of the Commonwealth to authorize the issuance of tax-supported bonds by a state instrumentality without the two-thirds vote?
15. Whether the General Court has the competence to provide in section 4 of House, No. 5486 that the stadium complex or arena, or any part thereof, may be leased to an individual, a private association or a corporation which is privately owned, for profit-making purposes, in that public *813funds of the Authority, and public funds of the City of Boston derived from taxation, are made available for the benefit of such lessee in violation of the prohibition against the lending of the public credit in Article 62 of the Amendments to the Constitution and the due process clause in the United States and in the Commonwealth Constitutions?
16. Whether the General Court has the competence to provide in section 19 of House, No. 5486 that the stadium complex, the arena, parking and other appurtenant facilities and other property held by the Authority pursuant to House, No. 5486 shall be exempt from taxation and assessment?